Title: From Thomas Boylston Adams to John Quincy Adams, 7 April 1811
From: Adams, Thomas Boylston
To: Adams, John Quincy



No 16 Old6 new Series
My Dear Brother.
Quincy April 7th 1811

The departure of the Ship Horace, the same in which you sailed, for St Petersburg, was as sudden as her actual destination was unexpected to me. She has gone again to Russia, within a few days, and I was in the belief that she was bound to France. Mr Gray wrote by her, but I do not know of any other letters for you on board. I had written a short letter to you, but a little time since and I hope it will be the first to inform you of your appointment to return home. Whether any intimation was given you, in a formal manner, of the intentions of the Executive, in order to prepare you for the event, I have never heard. Every body enquires when you are expected home, as much as if I knew all about it, and as if your appointment as Judge, had been known to you, a twelvemonth before it happened. I had prepared for you a long letter, in which my opinion of certain measures of Government, of recent date, was expressed with more freedom than, upon better reflection, I thought expedient for me to communicate to you. I destroyed the labour of some hours in a blaze of the moment, and, considering the dangers of the Seas &ca: I have not repented the act. Most of my Letters, since the commencement of the current year, have related chiefly to your private affairs, but from the mode of conveyance, and the length of their detention after their dates, I apprehend you will be too long deprived of them, for your comfort or my justification. The US. Corvette John Adams, sailed from New Port. RI. the 20th: March, having on board Mr Erving, whose ultimate destination is Denmark, but whose first errand is said to be in Paris. I gave him leave, if he found it practicable to forward some of the numerous letters he bears for you, by land. He is sufficiently aware of the necessity of exertion in this respect, and will probably transmit but few in that way. His appointment to this Mission took place so soon after the meeting of Congress, in the Autumn; that I presume you will hear of it many months before you hear of the Envoy’s arrival, in Europe, and it will naturally occur to you that we should write at large by so good a conveyance.
Your latest letters for any of our family, have been received within a few days. No 11. to your Mother; I received in Boston on the 4th instant, and as I was necessarily detained in Town until yesterday, having no good chance to send it to Quincy, I ventured to break the seal and examine the contents. It appears by it, that you had then, 5th/17 Decr: received nothing from me of later date than May, at which I am not well pleased, since the frequent expression of your anxiety upon the subject of your affairs in my hands, may not have been relieved for a length of time after that date. My Letter of the 24th September was very full upon the subject, though unaccompanied with a formal account current. I fear it miscarried, by being sent in some circuitous route, of which I am quite ignorant, since my letters have gone from Mr Gray’s Counting Room, when opportunities have offered. If the said letter of September went to France, there is no hope of its safe passage, and you will be yet in a distressing suspense upon the business to which it relates. But I will not distress myself with conjectures. You want to hear the news of this day rather than the surmise of six months ago.
My business in Boston, last week was for the purpose of attending the Supreme Court, and bringing your suit with the N Bedford Turnpike to a conclusion. It was continued Nisi from Plymouth County, last October, and until the last week, there has been no Court aptly composed to hear the argument. I have informed you of the course it took at Nisi Prius—A Verdict was found for the Plffs, and the Judge Reported the points made by Defts Counsel to be argued to a full Court. The single questions whether the paper bearing your signature, contained a special promise to pay your proportion of the expence of making the Road & Bridges, and whether the Count in the declaration which was the foundation of the Verdict would support it, were all the Court would hear, and before Mr Whitman had much more than broke ground, the Court decided, (arguendo, among themselves) that the Verdict should be set aside and the Cause stand over for a new trial, and if the Plaintiff moved to amend by his Declaration, it should be upon terms. I was surprised to find that the Court, under our Statute of Jeofails, have gone so far as to admit an Amendment in so late a stage of the Cause; but I find they have in more than one reported case, and therefore we could not induce the Nisi Prius Judge to Non-suit the Plaintiff at the trial. I must presume however to congratulate myself that there is every prospect, but one, of our ultimately prevailing in this contest. I need not mention the glorious uncertainty of the law, as our only dread. You have given a fair trial to your Adversary and have thrown him on his back; should he rally again to the struggle, we cannot cry Craven. Genl: Lazell was present at the defeat; indeed he has been chiefly instrumental in the whole engagement, but even his high rank could not shield him from the catastrophe. His Son-in-Law N Mitchill, wrote his argument and sent it to Boston to be read, which was accordingly done. If the attack is to be renewed it will commence at the adjourned Court for Plymouth County, this Summer, but as I shall not yield an inch of ground, there can be no ultimate decision before your return. This circumstance is a considerable relief to me on various accounts, particularly as it respects your funds.
I have procured for you a complete set of the US. Coins. Mr Quincy brought them, when he returned from Washington, and our friend S Ewing Esqr: paid Dr. Rush on my account for them. They are so nearly done up in papers that I did not undo any, and I have delivered them to Captain Boit of the Shop Cordelia, which will sail in a few days for St Petersburg, where I hope you well receive them in a good condition.
By this time you may think I ought to say something of the Election of State Officers. I think there is no doubt of the re-election of Messrs Gerry & Gray by handsome majority, and many believe in the choice of a majority of Republican Senators. This, if true, is a great stroke, considering the times and the pressure of Commercial restrictions. I have a great deal more to write, but time fails. It would be ungracious in me however to conclude without informing you that I have recently been honoured by the Governor with a Commission of considerable importance, in association with Perez Morton Esqr Atty General and Jonathan Smith Esqr of W Springfield, to go into the County of Lincoln in obedience to an order of the house of Representatives; to enquire into the causes of discontent which have some time since been manifested in some towns of that County, and to make Report, at the next Session of the Genl Court. I expect to set out, if my health will admit, in about a fortnight. The Journey will do me good, if I can but being and proceed; I am sorely afflicted with many grievous complaints.

April 8th:
P.S. Your Boys are well—They are not to live with us, as I have made up my mind; it is best they should remain with their Unckle and Aunt Cranch. I did however acquit myself of an obligation imposed by a regard to your pecuniary interest and in reply to a Letter addressed by my Aunt to my Wife, after the receipt of your Letter to my Mother in which you mention the prospect of your Son’s changing their abode, for the purpose of becoming members of my family, I very fully expose my motives as a justification for having meditated a change. If by the Providence of God it should be our Lot to meet on Earth no more, I appeal to that Letter with great confidence that you will find therein my excuse if not my justification.
My Dear Spouse has left me in a temporary state of widowhood by going to Haverhill for a few days. She would join me very cordially in her love to all her friends in Russia, were she present, at this writing, by which I subscribe / our faithful friend & Brother

